Title: II. The Resolutions as Adopted by Congress, 31 July 1775
From: Continental Congress
To: 


                        
                            Philadelphia, July 31, 1775.
                        
                        In Congress.
                        THE several Assemblies of New Jersey, Pennsylvania and Virginia, having refered to the Congress a resolution of the House of Commons of Great Britain, which resolution is in these words, viz.
                        Lunae, 20° die Feb. 1775.
                        The House in a Committee on the American papers. Motion made, and question proposed.
                        That it is the opinion of this Committee, that when the General Council and Assembly, or General Court of any of his Majesty’s provinces, or colonies in America, shall propose to make provision, according to the condition, circumstance, or situation of such province or colony, for contributing their proportion to the common defence (such proportion to be raised under the authority of the General Court, or General Assembly of such province or colony, and disposable by Parliament) and shall engage to make provision also, for the support of the civil  government, and the Administration of justice in such province or colony, it will be proper if such proposal shall be approved by his Majesty and the two Houses of Parliament; and for so long as such provision shall be made accordingly, to forbear in respect of such province or colony, to lay any duty, tax, or assessment, or to impose any further duty, tax or assessment, except only such duties as it may be expedient to continue to levy or impose, for the regulation of commerce, the net produce of the duties last mentioned, to be carried to the account of such province or colony respectively.
                        The Congress took the said resolution into consideration, and are thereupon of opinion:
                        That the colonies of America are entitled to the sole and exclusive privilege of giving and granting their own money; that this involves a right of deliberating whether they will make any gift, for what purposes it shall be made, and what shall be it’s amount; and that it is a high breach of this privilege for any body of men, extraneous to their constitutions, to prescribe the purposes for which money shall be levied on them, to take to themselves the authority of judging of their conditions, circumstances and situations; and of determining the amount of the contribution to be levied.
                        That as the colonies possess a right of appropriating their gifts, so are they entitled at all times to enquire into their application, to see that they be not wasted among the venal and corrupt for the purpose of undermining the civil rights of the givers, nor yet be diverted to the support of standing armies, inconsistent with their freedom and subversive of their quiet. To propose therefore, as this resolution does, that the monies given by the colonies shall be subject to the disposal of parliament alone, is to propose that they shall relinquish this right of enquiry, and put it in the power of others to render their gifts, ruinous, in proportion as they are liberal.
                        That this privilege of giving or of witholding our monies is an important barrier against the undue exertion of prerogative, which if left altogether without controul may be exercised to our great oppression; and all history shews how efficacious is its intercession for redress of grievances and re-establishment of rights, and how improvident it would be to part with so powerful a mediator.
                        We are of opinion that the proposition contained in this resolution is unreasonable and insidious: unreasonable, because, if we declare we accede to it, we declare without reservation, we will purchase the favour of Parliament, not knowing at the same time at what price they will please to estimate their favor: It is insidious, because, individual colonies, having bid and bidden again, till they find the avidity of the seller too great for all their powers to satisfy; are then to return into opposition, divided from their sister colonies whom the minister will have previously detached by a grant of easier terms, or by an artful procrastination of a definitive answer.
                        That the suspension of the exercise of their pretended power of taxation being expressly made commensurate with the continuance of our gifts, these must be perpetual to make that so. Whereas no experience  has shewn that a gift of perpetual revenue secures a perpetual return of duty or of kind disposition. On the contrary, the Parliament itself, wisely attentive to this observation, are in the established practice of granting their supplies from year to year only.
                        Desirous and determined as we are to consider in the most dispassionate view every seeming advance towards a reconciliation made by the British Parliament, let our brethren of Britain reflect what would have been the sacrifice to men of free spirits had even fair terms been proffered, as these insidious proposals were with circumstances of insult and defiance. A proposition to give our money, accompanied with large fleets and armies, seems addressed to our fears rather than to our freedom. With what patience would Britons have received articles of treaty from any power on earth when borne on the point of a bayonet by military plenipotentiaries?
                        We think the attempt unnecessary to raise upon us by force or by threats our proportional contributions to the common defence, when all know, and themselves acknowledge we have fully contributed, whenever called upon to do so in the character of freemen.
                        We are of opinion it is not just that the colonies should be required to oblige themselves to other contributions, while Great Britain possesses a monopoly of their trade. This of itself lays them under heavy contribution. To demand therefore, additional aids in the form of a tax, is to demand the double of their equal proportion, if we are to contribute equally with the other parts of the empire, let us equally with them enjoy free commerce with the whole world. But while the restrictions on our trade shut to us the resources of wealth, is it just we should bear all other burthens equally with those to whom every resource is open.
                        We conceive that the British Parliament has no right to intermeddle with our provisions for the support of civil government, or administration of justice. The provisions we have made are such as please ourselves, and are agreeable to our own circumstances; they answer the substantial purposes of government and of justice, and other purposes than these should not be answered. We do not mean that our people shall be burthened with oppressive taxes to provide sinecures for the idle or the wicked, under colour of providing for a civil list. While Parliament pursue their plan of civil government within their own jurisdiction, we also hope to pursue ours without molestation.
                        We are of opinion the proposition is altogether unsatisfactory because it imports only a suspension of the mode, not a renunciation of the pretended right to tax us: Because too it does not propose to repeal the several Acts of Parliament passed for the purposes of restraining the trade and altering the form of government of one of our Colonies; extending the boundaries and changing the government of Quebec; enlarging the jurisdiction of the Courts of Admiralty and Vice Admiralty; taking from us the rights of trial by a Jury of the vicinage in cases affecting both life and property; transporting us into other countries to be tried for criminal offences; exempting by mock-trial the murderers of Colonists from punishment; and quartering soldiers on us in times of profound peace. Nor do they renounce the power of suspending  our own Legislatures, and of legislating for us themselves in all cases whatsoever. On the contrary, to shew they mean no discontinuance of injury, they pass acts, at the very time of holding out this proposition, for restraining the commerce and fisheries of the Provinces of New-England, and for interdicting the trade of other Colonies with all foreign nations and with each other. This proves unequivocally they mean not to relinquish the exercise of indiscriminate legislation over us. Upon the whole, this proposition seems to have been held up to the world, to deceive it into a belief that there was nothing in dispute between us but the mode of levying taxes; and that the Parliament having now been so good as to give up this, the Colonies are unreasonable if not perfectly satisfied: Whereas in truth, our adversaries still claim a right of demanding ad libitum, and of taxing us themselves to the full amount of their demand, if we do not comply with it. This leaves us without any thing we can call property. But, what is of more importance, and what in this proposal they keep out of sight, as if no such point was now in contest between us, they claim a right to alter our Charters and established laws, and leave us without any security for our Lives or Liberties. The proposition seems also to have been calculated more particularly to lull into fatal security our well-affected fellow subjects on the other side the water, till time should be given for the operation of those arms, which a British Minister pronounced would instantaneously reduce the “cowardly” sons of America to unreserved submission. But when the world reflects, how inadequate to justice are these vaunted terms; when it attends to the rapid and bold succession of injuries, which, during a course of eleven years, have been aimed at these Colonies; when it reviews the pacific and respectful expostulations, which, during that whole time, were the sole arms we opposed to them; when it observes that our complaints were either not heard at all, or were answered with new and accumulated injury; when it recollects that the Minister himself on an early occasion declared, “that he would never treat with America, till he had brought her to his feet,” and that an avowed partisan of Ministry has more lately denounced against us the dreadful sentence “delenda est Carthago,” that this was done in presence of a British Senate, and being unreproved by them, must be taken to be their own sentiment, (especially as the purpose has already in part been carried into execution by their treatment of Boston, and burning of Charlestown) when it considers the great armaments with which they have invaded us, and the circumstances of cruelty with which these have commenced and prosecuted hostilities; when these things, we say, are laid together, and attentively considered, can the world be deceived into an opinion that we are unreasonable, or can it hesitate to believe with us, that nothing but our own exertions may defeat the ministerial sentence of death or abject submission.
                        By Order of the Congress,
                        
                            John Hancock, President.
                        
                    